Citation Nr: 0614064	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to June 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In July 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The September 2003 rating decision denied the claim, and he 
appealed.

The Board subsequently remanded the case in June 2005 for the 
purpose of obtaining additional medical records and a VA 
audiological examination.  After the additional development 
requested by the Board was accomplished, the RO again denied 
the claim in a November 2005 supplemental statement of the 
case (SSOC).  The case is now once again before the Board.

Issues not on appeal

The June 2005 Board decision also denied service connection 
for disabilities of the back and left shoulder.  Those issues 
have accordingly been resolved and will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2005).

The RO granted service connection for pseudofolliculitis 
barbae in a July 2004 rating decision.  The veteran disagreed 
with the assigned rating by way of a letter from his attorney 
dated later that same month.  The RO subsequently increased 
the disability rating assigned the veteran's 
pseudofolliculitis barbae to 10 percent.  
The veteran did not perfect an appeal as to that issue.

The RO granted service connection for tinnitus in a November 
2005 rating decision.  A 10 percent disability rating was 
assigned, effective November 22, 2004.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
disability rating or the effective date.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The veteran does not have hearing loss for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that this condition is 
the product of exposure to noise from jet engines during 
service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) and 
the June 2004 and November 2005 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

Crucially, the December 2003 SOC specifically provided the 
veteran and his attorney with notice of the provisions of 
38 C.F.R. § 3.385, which as discussed below is crucial to the 
outcome of this appeal.  See the SOC dated December 22, 
22203, pages 12-13.

Moreover, letters were sent to the veteran in August 2003 and 
August 2005 which were specifically intended to address the 
requirements of the VCAA.  The August 2005 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service, or a disease that began in or was made 
worse during military service, or [that] there was an event 
in service that caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA "will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  

More specifically, the August 2003 letter instructed the 
veteran to 

Send us any medical reports you have.  If you want us to 
obtain them for you, please complete and return the 
attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information 
from any doctors/hospitals concerning any treatment you 
received.  If you have received treatment at a [VA] 
facility, furnish the date(s) and place(s).  We will 
obtain the report(s).  

Additionally, pursuant to the Board's June 2005 remand, the 
August 2005 letter requested that the veteran "[p]lease 
provide us with the name and addresses of any and all health 
care providers who have provided treatment to you for 
bilateral hearing loss.  We are specifically interested in 
employment records to include audiological examination 
reports" (emphasis as in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran was arguably not provided with complete notice of 
the VCAA prior to the initial adjudication of his claim in 
September 2003, although the August 2003 letter provided VCAA 
notice.   The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the August 2003 and August 2005 VCAA letters.  His claim 
was then readjudicated in the November 2005 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

The Board also notes that the veteran is represented by an 
attorney counsel, who is presumably familiar with the 
provisions of the VCAA.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's, and the 
Board's, denial of service connection.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not, and 
cannot be, assigned in the absence of service connection.     

The veteran's claim of entitlement to service connection was 
denied based on element (2), existence of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, the 
opinion of the veteran's private audiologist, Dr. C.F., and 
the report of a September 2005 VA audiological examination.  
The veteran and his attorney have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).


Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that this condition is 
the product of exposure to noise from jet engines during 
service.

As outlined in the law and regulations section above, for 
service connection to be granted, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to the first Hickson element, that of current 
disability, there are two audiological examinations of 
record: an September 2005 VA examination and an October 2004 
examination report from the veteran's private audiologist, 
Dr. C.F.  The September 2005 VA examination yielded the 
following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
25
LEFT
5
10
10
10
20

Speech recognition scores using the Maryland CNC test were 96 
percent for each ear.  

Thus, the September 2005 VA examination results did not 
reveal hearing loss for VA purposes as the auditory threshold 
in the appropriate frequencies were all less than 26 decibels 
and speech recognition scores were above 94 percent.  
See 38 C.F.R. § 3.385 (2005).

The only other post-service audiological examination is that 
of Dr. C.F.  Dr. C.F.'s October 2004 examination report 
reveals speech recognition scores of 96 percent for the right 
ear and 100 percent for the left ear, well above the level 
required to meet the criteria of hearing loss for VA purposes 
as outlined in 38 C.F.R. § 3.385.

Moreover, as noted in the Board's June 2005 remand, Dr. C.F. 
did not provide the puretone thresholds in decibels at each 
of the required frequencies.  Instead, he submitted an 
audiological examination report without an interpretation of 
the audiometric readings which were presented in a graphical 
format.  Although the average decibel loss for the 1000, 
2000, 3000 and 4000 Hertz levels was noted, no breakdown of 
decibel loss at each of these frequencies was given.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board may 
not interpret graphical representations of audiometric data]; 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, Dr. C.F.'s October 2004 report does not show 
whether the veteran has current hearing loss under 38 C.F.R. 
§ 3.385.    

The Board's remand and the August 2005 VCAA letter advised 
the veteran that he could submit additional treatment 
records, including those from Dr. C.F., showing hearing loss 
for VA purposes.  No response has been forthcoming from 
either the veteran, his attorney or C.F..  

Dr. C.F. concluded in October 2004 that the veteran had 
"slight sensorineural hearing loss bilaterally."  This 
vague statement is not probative.  Indeed, 38 C.F.R. § 3.385 
in essence provides that service connection may be denied 
despite evidence of less than perfect hearing.     

The only other evidence in the claims file supporting the 
existence of hearing loss for VA purposes are the veteran's 
own statements.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as diagnosis of hearing loss, which calls for 
specialized medical knowledge, such as diagnosis or 
assessment of the level of disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements to the 
effect that he has current hearing loss for VA purposes are 
accordingly lacking in probative value.

Because the record contains no competent medical evidence 
diagnosing hearing loss for VA purposes, the first Hickson 
element has not been met and the veteran's claim fails on 
this basis alone.  See Brammer, supra.  

Throughout the three years this claim has been pending, the 
veteran and his attorney have had ample opportunity to submit 
evidence demonstrating current hearing loss.  They have also 
been repeatedly notified, including in the August 2003 and 
August 2005 VCAA letters, of the need to submit evidence of a 
current disability.  This they have not done.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  

Accordingly, in the absence of medical evidence demonstrating 
hearing loss for VA purposes, service connection is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


